UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                                                       MEMORANDUM DECISION
             -against-
                                                                            AND ORDER
                                                                          11 Crim. 18 (GBD)
DAVID 0. PIPARO,                                                          16 Civ. 4990 (GBD)
                                              Defendant.
------------------------------------x


DAVID 0. PIPARO,


             -against-


UNITED STATES OF AMERICA,

                                                 Defendant.
- - - - - -- - - - - - - - - - - -- - - - - - - - - - - -- -- - - -x

GEORGE B. DANIELS, United States District Judge:

         On December 8, 2010, Defendant David Piparo was arrested and charged with multiple

robberies punishable under the Hobbs Act, 18 U.S.C. § 1951, pursuant to the Armed Career

Criminal Act of 1984 ("the ACCA"), 18 U.S.C. § 924(e), the Gun Control Act of 1968 ("Gun

Control Act"), 18 U.S.C. § 922(g)(l), and 18 U.S.C. § 924(c). 1 Defendant later pleaded guilty to

a five-count Superseding Information on February 28 2012. (ECF No. 19). 2 On October 3, 2012,

he was sentenced to twenty-two (22) years' imprisonment: fifteen (15) years on counts one through



1
  This statute imposes several mandatory minimum sentences for federal "crimes of violence" or drug
trafficking offenses in which a firearm is used or possessed. See generally 18 U.S.C. § 924(c).

2All ECF references pertain to documents filed in United States v, Piparo, No. 11 Crim. 18 (GBD) for
consistency.
                                                             l
four, to run concurrently, and a mandatory consecutive seven (7) years on count five. (Judgment,

ECF No. 25, at 2). Before this Court is Defendant's motion to vacate his sentence pursuant to 28

U.S.C. § 2255, arguing that the sentence is unconstitutional in light of Johnson v. United States,

135 S. Ct. 2551 (2015) (Johnson           11)3. (Mot. Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody ("Mot. to Vacate"), ECF No. 28.) Defendant's

motion is DENIED.

                                   I.       FACTUAL BACKGROUND

          The Superseding Information charged Defendant as follows: count one charged Defendant

as a felon in possession of a firearm, pursuant to the Gun Control Act and the ACCA; counts two

through four charged Defendant with three separate Hobbs Act robberies in violation of 18 U.S.C.

§ 1951 and 18 U.S.C. § 24; and count five charged Defendant with brandishing a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(l)(A)(ii) and 18 U.S.C. §

2. (See Gov't Mem. of Law in Opp'n to Def.'s Pet. Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence ("Opp'n"), ECF No. 39, at 1-2.)

          At the time Defendant pleaded guilty, this Court informed him "that the maximum possible

penalty that could be imposed on [c]ount [o]ne is a [] sentence of up to life imprisonment, that




3
  Johnson I, decided by the Supreme Court in 2010, found that the Florida felony offense of battery was a
"violent felony" under the ACCA. Johnson v. United States, 559 U.S. 133, 140 (2010). Because the issue
in that case does not directly apply to this case, this Court will only address Johnson II.

4
    The statute provides the following:

          (a) Whoever commits an offense against the United States or aids, abets, counsels,
          commands, induces or procures its commission, is punishable as a principal.
          (b) Whoever willfully causes an act to be done which if directly performed by him or
          another would be an offense against the United States, is punishable as a principal.

18 U.S.C. § 2(a)-{b).
                                                      2
                                                                                 -----------        --------




carries a mandatory minimum sentence of 15 years' imprisonment," to which Defendant said he

understood. (Id. at 7: 14-23.) This Court then explained that counts two through four "each carry

a maximum sentence of up to 20 years' imprisonment," to which Defendant again said he

understood. (Id. at 7:24-8:5.) This Court finally informed Defendant that count five carried "a

maximum sentence of up to life imprisonment, a mandatory minimum sentence of [7] years'

imprisonment, and that sentence must be served consecutive to any other sentence, including the

sentence imposed on the other counts in the [I]nformation." (Id. at 8:6-10.) Defendant once again

answered in the affirmative when asked if he understood. (See id. at 8:16.) When asked what

crimes he committed that made him guilty of counts one through five, Defendant stated the

following:

       On November 24th, I possessed a firearm in the Bronx. On November 30th, I
       robbed a jewelry store at gunpoint in Pelham Manor, in New York. And then on
       November 3rd, [] I robbed a GameStop store in the Bronx. On November 15th, I
       robbed a GameStop store in the Bronx at gunpoint. On November 15th, I used a
       firearm in a robbery at a GameStop business and brandished it.

(Id. at 14:21-15:2.) Defendant also stated that he knowingly possessed the firearm that formed

the basis of count one after having been convicted of a felony offense-robbery-on at least three

previous occasions, in at least three separate cases. (See id. at 15:25-17:2.)

   At the October 3, 2012 sentencing, neither defense counsel nor the Government made any

objections or corrections to the Presentence Investigation Report ("PSR"), which calculated

Defendant's sentence based on his designation as a "career criminal" pursuant to the ACCA. (See

Mem. in Supp., Ex. B (Sentencing Tr.), ECFNo. 38, at2:9-16.) Relying on the 2011 United States

Sentencing Guidelines (the "Guidelines"), the PSR identified a sentencing range of 262 to 327

months on counts one through four, with a 180-month (15-year) mandatory minimum term of

imprisonment on count one, and a consecutive mandatory minimum term of imprisonment of 84

                                                  3
                                                                                  -----   ----~------------- - - - - - - - - - -




months (7 years) on count five, for a total of 346 to 411 months (approximately 29 to 34 years).

(See id. at 4:4-8:9.) After considering the factors in 18 U.S.C. §3553(a) relevant to sentence,

including the guidelines range, Defendant's total offense level and criminal history category, 5 age, 6

health, 7 admission of guilt, 8 and impending state court sentence,9 this Court imposed the

mandatory minimum sentence of 264 months imprisonment (15+7 years). (Id. at 12:11-17.)

                                    II.    PROCEDURAL HISTORY

          A. Chief Judge McMahon's Standing Order Allowing for "Placeholder" Petitions.

                                °
          On June 8, 2016, 1 Chief Judge Coleen McMahon issued a "Standing Order" allowing for

§ 2255 petitioners to file "placeholder" petitions on or before June 27, 2016 "in light of the United

States Supreme Court decision in Johnson v. United States, 135 S. Ct. 2551 (2015) and the fact

that several hundred petitions [would] be filed by federal prisoners seeking relief ... before the

one-year anniversary of the decision on June 27, 2016[.]" (ECF No. 29, at 1.) Chief Judge

McMahon reasoned that the order would "afford the effective representation of counsel, [and]

allow the Court of Appeals to clarify the application of Johnson to particular issues so that the

District Court may render consistent rulings[.]" (Id.) Defendant timely filed his§ 2255 petition

pursuant to Judge McMahon's order on June 24, 2016, moving this Court to vacate his sentence


5
    34 and VI, respectively. (See Sentencing Tr. at 12:8-9.)

6
    Defendant was over the age of 50 at the time of sentencing. (Sentencing Tr. 9:20.)

7
    Defendant suffered from colon cancer at the time of sentencing. (Sentencing Tr. 9:20.)

8
    (Sentencing Tr. 13:9-16.)

9
 Shortly after his federal sentencing, Mr. Piparo faced "a sentencing in [] state court for [a] carjacking to
which he pleaded guilty .... In that case[, Defendant] fac[ed] a 20-year[-]to[-]life sentence," and he faced
designation as a "three-time [or] persistent violent felon[.]" (Sentencing Tr. 9:21-10:3.)

10   The standing order was filed on this Court's docket on June 28, 2016.

                                                       4
under 18 U.S.C. §§ 924(c) and (e) on the asserted ground that his robberies are neither "violent

felonies" nor "crimes of violence" under the meanings of the statute. 11 (Mot. to Vacate at 5, 9.)

Because the law in this circuit is clear that New York robbery in the first degree and Hobbs Act

robbery are violent felonies and crimes of violence respectively, Defendant's motion is DENIED.

                                    III.    LEGAL STANDARDS

        28 U.S.C. § 2255 confers upon a federal prisoner "the right to be released upon the ground

that the sentence was" (1) "imposed in violation of the Constitution or laws of the United States,"

(2) without jurisdiction, (3) if "the sentence was in excess of the maximum authorized by law," or

(4) if it "is otherwise subject to collateral attack[.]" 28 U.S.C. § 2255(a). Defendant's motion to

vacate must therefore be granted if the sentence imposed by this Court was unconstitutional or

unlawful in light of Johnson II and other precedent.

        A. "Violent Felony" Under the ACCA, 18 U.S.C. § 924(e).

        The ACCA provides that any person who violates the Gun Control Act 12 "and has three

previous convictions ... for a violent felony or a serious drug offense, or both ... shall be fined .

. . and imprisoned not less than [15] years[.]" 18 U.S.C. § 924(e)(l). Though the definition of the

term "violent felony" has been discussed at length by the Supreme Court, its decision in the 2015

case Johnson v. United States provided greater clarity.




11
  Because Defendant no longer alleges errors in the calculation of his Guidelines range, this Court will not
address these arguments. (See Mem. in Supp. at 6 n. 2.)

12
  The section of the Gun Control Act with which Defendant was charged makes it unlawful for a person
convicted of a "crime punishable by imprisonment for a term exceeding one year" to receive a firearm in
interstate commerce. 18 U.S.C. §§ 922(a), (g).
                                                     5
           1. The Supreme Court's Decision in Johnson.

       Samuel Johnson was a felon with a long criminal record who was under investigation by

the FBI for his involvement in a white-supremacist organization the Bureau suspected of terrorism.

Johnson II, 135 S. Ct. at 2556. Johnson was eventually arrested and pleaded guilty to possessing

an "AK-47 rifle, several semiautomatic firearms, and over 1,000 rounds of ammunition" in

violation of the ACCA. Id. at 2556. This crime and others, including possession of a short-

barreled shotgun in violation of a Minnesota statute, qualified as a sentencing enhancement for

Johnson, who was subsequently sentenced to 15 years' imprisonment under the residual clause of

the ACCA. See id. The Supreme Court was tasked with deciding whether the ACCA's definition

of a "violent felony" as "any felony that 'involves conduct that presents a serious potential risk of

physical injury to another[,]'        18 U.S.C. § 924(e)(2)(B)[,]"-the residual clause-was

unconstitutionally vague. Id. at 2555. The Court found that this clause requires an indeterminant

and wide-ranging inquiry which "denies fair notice to defendants and invites arbitrary enforcement

by judges." Id. at 25 57. It thus held "that imposing an increased sentence under the residual clause

of the [ACCA] violates the Constitution's guarantee of due process[,]" 13 clarifying that its decision

did not "call into question application of the Act to the four enumerated offenses, or the remainder

of the Act's definition of a violent felony." 14 Id. at 2563.



13
  Welch v. United States clarifies that Johnson is afforded retroactive application. See 136 S. Ct. 1257,
1268 (2016).

14
   Section 924( e) of the ACCA defines a violent felony as '" any crime punishable by imprisonment for a
term exceeding one year' that":

        (i) has as an element the use, attempted use, or threatened use of physical force against the
        person of another; or
        (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves
        conduct that presents a serious potential risk ofphysical injury to another." § 924( e)(2)(B)
        ( emphasis added).
                                                     6
        After Johnson II, a "violent felony" is thus defined as a crime punishable by more than a

year of imprisonment that either: (1) "has as an element the use, attempted use, or threatened use

of physical force against the person of another" (the "force clause"); or (2) "is burglary, arson, []

extortion, [or] involves use of explosives" (the "enumerated offenses"). Id. at 2654. With the

residual clause stricken from the ACCA, circuit courts analyzing Johnson II sought to define which

offenses fit within the force clause and enumerated offenses.

            2. The Second Circuit's Approach to the "Violent Felony" Determination.

        Courts in this circuit "apply a 'categorical approach' to determine whether a pnor

conviction qualifies as a 'violent felony."' United States v. Thrower, 914 F.3d 770, 774 (2d Cir.

2019) (citing United States v. Hill, 890 F.3d 51, 55-56 (2d Cir. 2018), cert. denied, 139 S. Ct. 844

(2019) (emphasis added). This simply means that a court must determine "the minimum criminal

conduct necessary for conviction under a particular statute." Id. (citation and internal quotation

marks omitted). The minimum criminal conduct necessary for an offense is discerned by looking

"only to the statutory definitions-i.e., the elements-of the offense, and not to the particular

underlying facts . . . . If the state-law offense categorically requires the elements listed in §

924( e)(2)(B)(i), it may serve as a predicate 'violent felony."' Id. (internal quotation marks and

citation omitted); see also United States v. Pereira-Gomez, 903 F.3d 155, 164 (2d Cir. 2018), cert.

denied, 139 S. Ct. 1600 (2019).

        There are some cases, however, in which a "defendant is convicted under a more

complicated statute that criminalizes multiple acts in the alternative-thereby requiring a

sentencing court to deduce which of these elements 'was integral to the defendant's conviction."'



Johnson II, 135 S. Ct. at 2555-56. The italicized language was declared unconstitutional after Johnson II.
See id. at 2563.
                                                     7
Pereira, 903 F.3d at 161. In such a case, a court may apply the "modified categorical approach."

Id (internal quotation marks omitted). This requires a court "to 'look[ ] to a limited class of

documents (for example, the indictment, jury instructions, or plea agreement and colloquy) to

determine what crime, with what elements, a defendant was convicted of.'" Id at 161-62. The

Second Circuit in Pereira-Gomez adopted the modified categorical approach "because Pereira was

convicted under a statute that criminalizes multiple acts in the alternative," including second-

degree robbery, and Pereira's certificate of disposition failed to specify under which subsection of

the statute he was charged. Id at 162.

       B. "Crime of Violence" Under the 18 U.S.C. § 924(c) "Tack-On."

       Section 924(c) imposes a mandatory 7-year sentence on any person who, "during and in

relation to any crime of violence ... uses[,] carries ... or possesses a firearm ... in furtherance of

[that] crime [that is brandished.]" 18 U.S.C. § 924(c)(l)(A). A "crime of violence" is defined as

a felony offense that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3)(A)-(B).

        Subsection (A) is known as the statute's force or elements clause, while subsection (B) is

known as the statute's "risk-of-force" or residual clause. See United States v. Davis, 139 S. Ct.

2319, 2324 (2019); see also Hill, 890 F.3d at 54 n. 5. The categorical approach is also used when

assessing whether an offense is a "crime of violence" under the force clause,§ 924(c)(3)(A). Hill,

890 F.3d at 55 ("To determine whether an offense is a crime of violence, courts employ what has

come to be known as the "categorical approach"). Recently, the Supreme Court has held that the


                                                  8
statute's residual clause, § 924(c)(3)(B), is unconstitutionally vague: "For years, almost everyone

understood§ 924(c)(3)(B) to require exactly the same categorical approach that this Court found

problematic in the residual clause[] of the ACCA .... Today, the government acknowledges that,

if this understanding is correct, then§ 924(c)(3)(B) must be held unconstitutional too." Davis, 139

S. Ct. 2319 at 2326-27.

          IV.     DEFENDANT'S PRIOR NEW YORK FIRST-DEGREE ROBBERY
                                    CONVICTIONS

          A. New York Robbery in the First Degree Is a "Violent Felony" Under the ACCA's
             Force Clause.

          New York's Penal Law defines robbery as a "forcible stealing" by threatening "the

immediate use of physical force upon another person" to take their property, overcome their

resistance to the forcible stealing of their property, or by compelling the property owner to

surrender their property. N.Y. Penal Law § 160.00 (McKinney). A person commits robbery in

the first degree under New York's statute "when he forcibly steals property and when, in the course

of the commission of the crime or of immediate flight therefrom, he or another participant in the

crime":

          1. Causes serious physical injury to any person who is not a participant in the crime;
          or
          2. ls armed with a deadly weapon; or
          3. Uses or threatens the immediate use of a dangerous instrument; or
          4. Displays what appears to be a pistol, revolver, rifle, shotgun, machine gun or
          other firearm ...

N.Y. Penal Law§ 160.15 (McKinney).

          Defendant claims that an offense of first-degree robbery under § 160.15 is not a "violent

felony" under the ACCA's force clause because "New York's baseline definition of robbery

("forcible stealing," N.Y. Penal Law§ 160.00) does not require 'violent force' necessary to satisfy


                                                    9
the force clause under Johnson, 559 U.S. 133[.]" (Mem. in Supp. at 7.) He thus argues that his

prior "four convictions for robbery in the first degree in violation of NY Penal Law § 160.15"

cannot serve as "violent felony" convictions under the ACCA. (Mot. to Vacate at 5.)

       First, this circuit has explicitly stated that New York robbery in the first degree is a "violent

felony" under the ACCA's force clause: "Unlike the battery statute in Johnson [I], New York's

robbery statute cannot be violated 'by any intentional physical contact, no matter how slight.' New

York defines robbery as 'forcible stealing,' which requires 'us[ing] or threaten[ing] the immediate

use of physical force upon another person.'" Pereira-Gomez, 903 F.3d at 165. Because New

York's robbery statute requires "forcible stealing," the panel found that "[t]hat level of physical

force must be enough 'to prevent resistance to the taking or to compel the owner to deliver up the

property.' By its plain language, then, New York's robbery statute includes as an element the use

of violent force.'" Id. (emphasis added). This interpretation was upheld in Thrower, which found

that New York's "robbery statute matches the ACCA definition of a 'violent felony"' and thus

concluded that "every degree of robbery in New York requires the common law element of

'forcible stealing[.]' [That] is a 'violent felony' under the ACCA." Thrower, 914 F.3d at 776-77.

New York robbery is thus categorically a "violent felony" under the ACCA's force clause.

       Still, even if New York robbery did not categorically fit within the ACCA's definition of

a violent felony, Defendant's prior robberies would constitute "violent felonies" under the

modified categorical approach as well. At his plea hearing, Defendant stated that he knowingly

possessed the firearm that formed the basis of his designation as a career criminal pursuant to the

ACCA after having been convicted of first-degree robbery on at least three previous occasions:

       MR. KASULIS [Prosecutor]: With regard to the defendant's possession of the
       firearm with regard to [cJount [o]ne, can you confirm that he knowingly possessed
       the firearm.

                                                  10
       THE COURT: Did you knowingly possess that firearm, Mr. Piparo?
       THE DEFENDANT: Yes, your Honor.
       THE COURT: And was that after you had been convicted on three previous
       occasions of a felony offense?
       THE DEFENDANT: Yes.
       THE COURT: You had been previously convicted on other cases.
       THE DEFENDANT: Yes.
       THE COURT: Charges that you were a felon in possession of a weapon.
       THE DEFENDANT: Oh.
       THE COURT: And you had previously had those three convictions that are alluded
       to in the information.
       THE DEFENDANT: Yes.
       MR. KASULIS: And those three convictions, your Honor, were for violent
       felonies. If you can confirm that.
       THE COURT: What were those convictions for?
       MR. KASULIS: Are you asking me, your Honor?
       THE COURT: Yes.
       MR. KASULIS: Your Honor, I believe actually all three of them were for robbery.
       THE COURT: You had three robbery convictions when these offenses were
       committed?
       THE DEFENDANT: Yes, your Honor.

(Plea Tr. 15 :25-17 :2.) Moreover, the PSR details numerous instances in which Defendant robbed

businesses and people-mainly women-by brandishing firearms. (See, e.g., PSR ,r,r 79-88.) On

one occasion, Defendant stole a woman's purse at gunpoint, then forced her to start her vehicle in

an attempt to steal it as well. (Id ,i 88.) Thus, even under the modified categorical approach,

Defendant's prior convictions are "violent felonies" under the ACCA.

       Because Defendant's prior convictions of New York robbery in the first degree are

categorically "violent felonies" under the ACCA, Defendant's 15-year sentence pursuant to the

ACCA is appropriate.

   B. This Court's Sentence Pursuant to the 2011 Sentencing Guidelines Is Also
      Appropriate.

       Defendant argues that his 15-ycar sentence on count one drove this Court's sentences on

counts two through four, quoting the sentencing transcript: "[i]n this case, I believe that given the


                                                 11
total circumstances, a sentence of the mandatory minimum sentence to be imposed in this case is

a reasonable sentence." (Mem. in Supp. at 13 (quoting Sentencing Tr. 12: 11-13 ). ) Defendant thus

concludes that this Court "erroneous[ly] assum[ ed] a 15-year mandatory minimum on [c]ount

[o]ne[,] 'permeat[ing] the record,' and taint[ing] the entire sentence."     (Id. at 14.)     This

interpretation is erroneous.

       As has already been demonstrated above, Defendant's 15-year mandatory mm1mum

sentence is appropriate. Additionally, this Court could have sentenced Defendant to at least 20

years imprisonment on each of counts two through four, which it explained during the plea hearing:

"THE COURT: And on [c]ounts [t]wo, [t]hree, and [f]our, they each carry a maximum sentence

of up to 20 years' imprisonment .... Do you understand that? THE DEFENDANT: Yes, your

Honor." (Plea Tr. 7:24-8:5 (emphasis added).) However, this Court sentenced Defendant to the

least amount of time possible, taking into consideration his age, health, impending state court

sentence, and admission of guilt. Defendant's argument that this Court's lenient imposition of the

15-year mandatory minimum on counts one through four tainted the entire sentence is thus

incorrect because the 15-year mandatory minimum was reasonable and proper under the ACCA.

                               V.   DEFENDANT'S HOBBS ACT ROBBERY

       A. Hobbs Act Robbery Is a "Crime of Violence" Under§ 924(c)'s Force Clause.

        18 U.S.C. § 1951 provides that a Hobbs Act robbery may be committed by "[w]hoever in

any way or degree ... affects commerce ... by robbery or extortion or attempts or conspires so to

do, or commits or threatens physical violence to any person or property in furtherance of a plan or

purpose to do anything in violation of this section[.]" 18 U.S.C. § 195l(a). Defendant argues that

Hobbs Act robbery is not a "crime of violence" within the meaning of§ 924(c) because it "was



                                                12
modeled on New York's robbery statute and therefore adopts New York's understanding of

'force."' (See Mem. in Supp. at 14.)

       Section 924(c)'s force clause defines a "crime of violence" as one which "has as an element

the use, attempted use, or threatened use of physical force against the person or property of

another[.]" 18 U.S.C. § 924(c)(3)(A). Because the force clauses in the ACCA and§ 924(c) mirror

one another, robbery under the Hobbs Act is categorically a "crime of violence" under § 924( c),

just as New York robbery is categorically a "violent felony" under the ACCA. Courts in this

circuit agree. See Hill, 890 F.3d at 60 ("[W]e agree with all of the circuits to have addressed the

issue ... and hold that Hobbs Act robbery 'has as an element the use, attempted use, or threatened

use of physical force against the person or property of another."').

        Because Defendant's Hobbs Act robberies are categorically "crimes of violence," his 7-

year mandatory consecutive sentence enhancement pursuant to§ 924(c) was also appropriate. 15

       B. Defendant's Guilty Plea Was Voluntarily and Intelligently Taken.

        Defendant argues that this Court "did not inform [him] of the statutory definition of' crime

of violence' applicable to the [c]ount [fjive § 924( c) offense[,]" and that as a result, his guilty plea

was neither voluntary nor intelligent. (Mem. in Supp. at 4, 17-18.) Federal Rule of Criminal

Procedure 11 (b) provides that, before accepting a guilty plea from a defendant, "the court must

inform the defendant of, and determine that the defendant understands ... the nature of each charge

to which the defendant is pleading[.]" Fed. R. Crim. P. 1 l(b)(l)(G). The rule also provides that

"[a] variance from the requirements of this rule is harmless error if it does not affect substantial

rights." United States v. Torre/las, 455 F.3d 96, 103 (2d Cir. 2006) (quoting Fed. R. Crim. P.


15Defendant also argues that "Hobbs Act robbery encompasses nonviolent threats of harm to intangible
property, that is, threats of economic loss." (Mem. in Supp. at 15.) This argument lacks merit, however,
because this circuit has determined that Hobbs Act robbery is in and of itself a crime of violence.
                                                    13
1 l(h)). Therefore, "even where the judge's [advice as to the nature of the offense] was not

absolutely complete, in that some essential element of the crime was not mentioned, the error may

be found harmless where the defendant's responses clearly indicate his awareness of that element."

Id. (internal quotation marks omitted); see also United States v. Maher, 108 F.3d 1513, 1521 (2d

Cir. 1997). A defendant may demonstrate that a Rule 11 error affected a substantial right by

showing "a reasonable probability that, but for the error, he would not have entered the plea."

Torrellas, 455 F.3d at 103 (internal quotation marks omitted) (citing United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004)). In making such a determination, courts typically look to "any

record evidence tending to show that a misunderstanding was inconsequential to a defendant's

decision' to plead guilty, as well as the 'overall strength of the Government's case." Id. (citation

and internal quotation marks omitted).

       Even in other cases in this circuit, where a defendant's charges were cursorily described

during a plea hearing, the Second Circuit nonetheless found that such instructions constituted

harmless error that did not affect a substantial right. For example, in Torrellas, the government

and district court judge gave conflicting accounts of the conduct that made the defendant guilty of

the offense at issue: the court initially stated that he "unlawfully, knowingly and willfully

receiv[ ed] firearms shipped in interstate commerce, knowing and having reasonable cause to

believe that the firearms ... were stolen." Id. at 104-05. "Moments later, the court stated that

'the accusation is that Mr. Torrellas unlawfully possessed' firearms 'which were registered to other

people."' Id. at 105. However, the government, in describing the nature of its proof, stated that

the defendant"' took approximately five weapons from the lockers of club members' and 'took the

weapons for himself without permission from their owners[.]"' Id. There was thus confusion as

to whether the defendant had unlawfully received, possessed, or stolen the weapons at issue. See

                                                 14
                                                                                     ---------" -          __ ____
                                                                                                            ,




id Even so, the panel found that "while the terminology used at the plea hearing left something

to be desired as to precision, the record as a whole leaves no doubt whatever that Torrellas was

aware of the nature of the charge against him as possession of stolen firearms and that his plea

established that possession." Id.

           Therefore, even where the Second Circuit has found that a district court judge erred slightly

in instructing a defendant, it has upheld such a plea allocution when the error did not affect a

substantial right. See, e.g., United States v. Pattee, 820 F.3d 496, 509 (2d Cir. 2016) (finding that

even though the district court judge "did not strictly comply with Rule 11," such deviation did not

affect the defendant's "substantial rights because the full record demonstrates that [the defendant]

was aware of the essence of those rights of which he was not specifically advised at the time of his

plea, such that the failure to repeat that advice could not reasonably have affected [his] decision to

plead guilty"); United States v. Rodriguez, 725 F.3d 271, 276 (2d Cir. 2013) (finding that where

the defendant was not informed of the mandatory minimum sentence, the defendant had "not

shown that any alleged error affected his substantial rights" and that "there is no reasonable

probability that [the defendant] would have refrained from pleading guilty but for the purported

error").

           Here, Defendant's admissions during the guilty plea colloquy show that he was "aware of

the essence of' the term "crimes of violence," such that his substantial rights were not affected

because "there is no reasonable probability that [he] would have refrained from pleading guilty[.]"

Pattee, 820 F.3d at 509; Rodriguez, 725 F.3d at 276. This Court informed Defendant that the

"crime of violence" serving as the predicate offense of count five was the Hobbs Act robbery

charge in count four. (Plea Tr. 7:5-13.) This Court then advised Defendant that count five carried

a mandatory minimum consecutive sentence of 7 years' imprisonment, which Defendant said he

                                                    15
understood. (See id. 8:6-16.) Defendant then admitted on the record to the three Hobbs Act

robberies:

       On November 24th, I possessed a firearm in the Bronx. On November 30th, I
       robbed a jewelry store at gunpoint in Pelham Manor, in New York. And then on
       November 3rd, [] I robbed a GameStop store in the Bronx. On November 15th, I
       robbed a GameStop store in the Bronx at gunpoint. On November 15th, I used a
       firearm in a robbery at a GameStop business and brandished it.

(See id. 14:21-15:2.) It is clear that Defendant understood that his three Hobbs Act robberies

constituted "crimes of violence" under § 924( c), as he was able to articulate the elements that made

his crime violent, that is, "possess[ing]," "us[ing]," and "brandish[ing]" a firearm.        See id.

Defendant has thus failed to establish a "reasonable probability" that if he had been advised of the

different approaches used to evaluate Hobbs Act robbery as a "crime of violence" under the force

and risk-of-force clauses, "he would not have entered the plea." See Torre/las, 455 F.3d at 103.

Instead, Defendant's actions demonstrate that he understood the consequences of his plea and

pleaded guilty accordingly. Therefore, his plea was entered knowingly and voluntarily, and did

not affect a substantial right. His 7-year mandatory minimum consecutive sentence pursuant to§

924( c)(3) is proper.




                                                 16
                                       VI.    CONCLUSION

           Because Defendant's prior robbery convictions constitute "violent felon[ies]" under the

    ACCA's force clause, his 15-year mandatory minimum was proper. In addition, Defendant's
•
    Hobbs Act robbery offenses are "crimes of violence" under § 924(c), so his 7-year mandatory

    minimum consecutive sentence was correctly imposed as well. Accordingly, Defendant's motion

    to vacate his sentence pursuant to 28 U.S.C. § 2255, (ECF No. 40), is DENIED.

    Dated: August 5, 2019
           New York, New York


                                                                 SO ORDERED.




                                                                 United States District Judge




                                                  17
